Case 1:18-cr-00526-AJN Document 269 Filed 02/27/20 Page 3 of 3

 

 

USDC SDNY
f DOCUN

Hint HRP Canty FILED
CH:
a

DATE FILED: HAR-0-2 2990,

UNITED STATES DISTR
SOUTHERN DISTRICT OF

 

 

 

 

UNITED STATES OF AMERICA,
Plaintiff, Cr. No, 18-526 (AJN)
Vv.

Hector Caba-Batista

Defendant,

 

THIS MATTER having been opened to the court by Linda George, attorney for
defendant Hector Caba-Batista and it appearing that the defendant was released on bail pursuant
to an order dated October 4. 2019 and that on February 25, 2020, the defendant was remanded to
the custody of the Burueau of Prisons pending ene presently scheduled for April 24, 2020,

IT IS THEREFORE on this? " day of een 2020,

ORDERED that the bail in this matter be exonerated and that the following property be
released from any and all obligations that may have been incurred as a result of the order for bail
and documents signed in relation thereto:

720 E. 25th Street, Paterson, New Jersey
ORDERED that a copy of this Order be served on the parties herein within 7 days of the

date of this order.

 

 

~ £ ; \ ~
ALISON J. NATHAN, U.S.D.J.

 
